Citation Nr: 0119508	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-09 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for asthma, chronic 
obstructive pulmonary disease (COPD), bronchitis, and 
emphysema as due to tobacco use or nicotine dependence in 
service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to May 1965 
and from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware.

During his May 2001 Board hearing, the veteran appeared to 
suggest a recent worsening of his service-connected post-
traumatic stress disorder (PTSD).  The issue of an increased 
evaluation for this disability is not presently before the 
Board, and the Board therefore refers that issue back to the 
RO for appropriate action.  The Board also refers to the RO 
for appropriate action the matter of the application of 
section 7(b) of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) to the issues of 
entitlement to service connection for tuberculosis and 
bronchitis/asthma due to exposure to Agent Orange, as denied 
by the Board in a February 2000 decision.


FINDING OF FACT

The veteran's current claim of entitlement to service 
connection for asthma, COPD, bronchitis, and emphysema as due 
to tobacco use or nicotine dependence in service was 
submitted in October 1999, subsequent to the enactment of 
legislation prohibiting service connection of a disability on 
the basis that it resulted from disease attributable to the 
use of tobacco products by a veteran during service. 




CONCLUSION OF LAW

The claim of entitlement to service connection for asthma, 
COPD, bronchitis, and emphysema as due to tobacco use or 
nicotine dependence in service lacks legal merit.  38 
U.S.C.A. § 1103 (West Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the veteran's initial claim of 
entitlement to service connection for asthma, COPD, 
bronchitis, and emphysema as due to tobacco use or nicotine 
dependence in service was denied by the RO in August 1998, 
and he did not appeal that denial.  His present claim for 
service connection for the same respiratory disorders was 
submitted, in the form of a brief from his accredited 
representative, in October 1999.  

Previously, the VA Office of General Counsel (OGC) had 
concluded that, under certain circumstances, service 
connection could be established for a disease or injury 
resulting in disability or death that was a direct result of 
tobacco use arising out of nicotine dependence that occurred 
during service.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 
(1997); VAOPGCPREC 2-93, 58 Fed. Reg. 42746 (1993). However, 
more recently enacted legislation prohibits service 
connection of a disability on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during his or her service.  This statute applies only 
to claims filed after June 9, 1998.  See 38 U.S.C.A. § 1103 
(West Supp. 2000). 

In the present case, as the veteran's current claim was 
received after June 9, 1998, there is no basis for 
consideration of his claim under the prior OGC precedent 
opinions.  The veteran could file "new and material 
evidence" but would not have his claim reopened or allowed 
because the change in the law prevents favorable action on 
his claim.

As such, there is no legal basis upon which to decide the 
veteran's claim, particularly as he has claimed service 
connection for the noted disabilities only on the basis of 
nicotine dependence in service and not on any other factual 
basis.  In a case such as this, where the law and not the 
evidence is dispositive, the claim should be denied because 
of the lack of legal entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1996).  Since the veteran 
seeks service connection for asthma, COPD, bronchitis, and 
emphysema as due to tobacco use or nicotine dependence in 
service, the claim, which is without legal merit, must be 
denied.


ORDER

Lacking legal merit, the claim of entitlement to service 
connection for asthma, COPD, bronchitis, and emphysema as due 
to tobacco use or nicotine dependence in service is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

